Citation Nr: 0523422	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  98-02 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture with limitation of motion and traumatic 
arthritis, currently evaluated as 20 percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied a disability rating 
in excess of 10 percent for the service-connected right ankle 
disability.

A February 2001 rating decision increased the veteran's 
disability rating for his right ankle disability from 10 to 
20 percent effective from December 1996.

The Board remanded the case to the RO in October 2003 for due 
process concerns.


FINDING OF FACT

Right ankle manifestations include pain, swelling, and 
increased limitation of motion on use and result in no more 
than marked limitation of ankle motion or moderate ankle 
disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right ankle fracture with limited motion 
and traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5010-5271 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should give VA information so we can request records from the 
person or agency who has them.  He was told that it is his 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency. 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

VCAA notice could not have preceded the August 1997 rating 
decision because the VCAA was not in effect at that time.  
The AOJ did in January 2004 provide explicit notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should identify 
records and of VA's responsibility to make reasonable efforts 
to obtain records not held by a Federal agency.

Here, the Board finds that the claimant was afforded the 
opportunity to identify evidence that VA would attempt to 
obtain.  In that regard, the AOJ obtained additional VA 
medical records in 2004 and 2005, after the notice.  
Additionally, VA medical records and 1997 and 2000 VA 
examination reports were already of record.  Fair process was 
carried out during the course of the claim, so as to provide 
the claimant with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The fact that notice was given in January 2004 did not affect 
the essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA examinations were conducted in July 1997 and 
September 2000.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The veteran's service-connected residuals of a right ankle 
fracture with limited motion and traumatic arthritis are 
rated as 20 percent disabling under 5010-5271.  The 
provisions of Diagnostic Code 5010 indicate to rate arthritis 
due to trauma as degenerative arthritis.  Diagnostic Code 
5003, degenerative arthritis, indicates to rate degenerative 
arthritis on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  

Diagnostic Code 5271 provides:  

Ankle, limited motion of:  

Marked................................................20 
percent
Moderate.............................................10 
percent.

Twenty percent is the maximum schedular rating for ankle 
limited motion under Diagnostic Code 5271.  Accordingly, a 
disability rating greater than 20 percent under Diagnostic 
Code 5271 must be denied.  The provisions of 
38 C.F.R. §§ 4.40, 4.45 can not serve to increase the rating 
above the Diagnostic Code's schedular maximum for limitation 
of motion.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has considered rating the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of 
the ankle.  Such code provides for a 20 percent rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees; and a 30 percent rating for ankylosis of the ankle 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  

However, on VA examination in September 2000, the examiner 
stated that there was no ankylosis of the ankle.  The Board 
concludes that an ankylosis of the right ankle is not present 
and that an increased rating under Diagnostic Code 5270 is 
not warranted.

The Board has also considered rating the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, tibia and 
fibula impairment.  Diagnostic Code 5262 provides for a 20 
percent rating when there is malunion, with moderate knee or 
ankle disability, and a 30 percent rating when there is 
malunion, with marked knee or ankle disability.  

The September 2000 VA examination states that X-rays revealed 
a fracture of the distal fibula healed in malunion and some 
diastasis between the distal fibula and tibula.  

The objective evidence shows that there is no more than 
moderate ankle disability.  The veteran advised the VA 
examiner in September 2000 that he uses no supportive or 
assistive devices for his ankle and took Motrin 400 mg 2-3 
times a week because of it.  The veteran had a normal gait 
and no antalgia before running on the treadmill.  He was able 
to walk on his tip toes and heels satisfactorily.  After 
running on the treadmill for 6-7 minutes, his plantar flexion 
was only reduced by half and his dorsiflexion was decreased 
by less than half, and normal motion had been reported before 
the treadmill.  He had complaints of pain in the ankle only 
at the extremes of dorsiflexion and plantar flexion.  Pain 
had the major functional impact on the veteran.  While the 
examiner stated that one would feel that the range of motion 
of the affected joint was additionally limited by fatigue, 
there was no weakness, fatigue, lack of endurance, or 
incoordination on examination.  The veteran stated that any 
running of more than 3 miles caused a flare up in his ankle 
and that he ran once a month for cardiovascular reasons.  
Motor examination of his ankle was normal.  

At the time of the earlier VA examination in July 1997, the 
veteran reported that his right ankle gets numb, it hurts all 
the time, and it swells, and that sometimes he has to use 
crutches because of the pain, and that he can not run or walk 
too long and he begins to limp.  The examiner indicated that 
the veteran's symptoms were out of proportion to the physical 
findings.  

The Board further notes the following.  There was limited 
ankle plantar flexion to 25 degrees and dorsiflexion to 15 
degrees, shown on examination in July 1997.  There has been 
no report of objective instability.  The veteran testified in 
July 1999 that upon any kind of activity, any exercise, 
extensive walking, and any kind of running, there is edema, 
inflammation, and limited mobility, and that he has to rest 2 
or 3 days before the inflammation goes down.  The veteran 
denied current pain and there was a lack of pain or swelling 
objectively shown on VA evaluation in September 1999.  In 
February 2001, he reported pain in his ankle at least 4-5 
times per week.  There was normal hind foot motion found on 
VA examination in September 2000.  The evidence shows that no 
more than moderate right ankle disability is present.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered.  The Board concludes that an increased rating 
under Diagnostic Code 5262 is not warranted.  

The Board accepts that the veteran has residuals of an injury 
to include malunion of the distal fibula, traumatic arthritis 
of the right ankle, pain on use and limitation of function.  
However, he does not have nonunion or malunion productive of 
more than moderate ankle disability.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.  

Preliminary review of the record reveals that in the October 
2001 supplemental statement of the case, the RO considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) for the claim on appeal.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that 
there has not been marked interference with work and that 
there have been no recent hospitalizations due to the 
disability at issue.  The veteran is an attorney according to 
the September 2000 VA examination report and he has not lost 
any time from work due to his ankle because he can dictate 
from home and has postponed court hearings according to his 
July 1999 hearing testimony.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question. VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle fracture with limited motion 
and traumatic arthritis is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


